

115 HRES 939 IH: Providing for the consideration of H.R. 4796.
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 939IN THE HOUSE OF REPRESENTATIVESJune 13, 2018Mr. Hurd submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for the consideration of H.R. 4796. 
That immediately upon adoption of this resolution, the House shall proceed to the consideration in the House of the bill (H.R. 4796) to provide relief from removal and adjustment of status of certain individuals who are long-term United States residents and who entered the United States before reaching the age of 18, improve border security, foster United States engagement in Central America, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the Majority Leader and the Minority Leader or their respective designees; (2) an amendment, if offered by Representative Hurd of Texas or his designee, which shall be in order without intervention of any point of order (except those arising under clause 7 of rule XVI), shall be considered as read, shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent, and shall not be subject to a demand for division of the question; and (3) one motion to recommit with or without instructions. 2.Clause 1(c) of rule XIX shall not apply to the consideration of H.R. 4796. 
